Plaintiff in error, Ben Sinderson, was convicted in the county court of Garfield county on the 19th day of September, 1910, on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and on the 23rd day thereafter was adjudged by the court in accordance with the verdict of the jury to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. The proof in this case shows possession, but there is no proof of intent to sell as contemplated by the statute. There is no proof of payment of the special revenue tax as provided by law, or of any other competent fact upon which to base the conviction. The judgment is reversed and the cause remanded for a new trial. *Page 724